COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      William Monterial Jones v. The State of Texas

Appellate case number:    01-14-01032-CR and 01-14-01033-CR

Trial court case number: 1387546 and 1387547

Trial court:              351st District Court of Harris County

       Appellant, William Monterial Jones, has filed a pro se Motion to Amend Motion for
Appointment of New Appellate Counsel and a pro se Motion to Dismiss Appellate Counsel and
Appoint New Appellate Counsel, asking this Court to dismiss his appellate counsel and appoint
new appellate counsel “so that he may be assured reasonably effective assistance of appellate
counsel.” Appellant also has filed a Motion to Proceed “Pro Se” on Appeal, asking the Court to
allow him to proceed pro se so that he may properly file a motion for new trial, and a pro se
Motion for “Out of Time” Motion for New Trial. We deny the motions.
       A jury found appellant guilty of the felony offenses of aggravated robbery–deadly
weapon and felon in possession of a firearm. See TEX. PENAL CODE ANN. §§ 29.03, 46.04(a)
(West 2011). The trial court assessed punishment at confinement for forty years for each offense,
with the sentences to run concurrently. Appellant’s appointed trial counsel timely filed notices of
appeal on appellant’s behalf. After trial counsel moved to withdraw, the trial court appointed
Ann Lee Moseley to represent appellant on appeal. On May 28, 2015, counsel filed a brief on
appellant’s behalf in these appeals. Appellant then filed his motions for an out-of-time motion
for new trial, appointment of new appellate counsel, and to proceed pro se on appeal.
        Although an appellant has a right to counsel on direct appeal from a criminal conviction,
an appellant does not have a right to self-representation on direct appeal. See Scheanette v. State,
144 S.W.3d 503, 505 n.2 (Tex. Crim. App. 2004) (citing Martinez v. Ct. App. of Calif., Fourth
Appellate Dist., 528 U.S. 152, 163–64, 120 S. Ct. 684, 692 (2000)); Cormier v. State, 85 S.W.3d
496, 497–98 (Tex. App.—Houston [1st Dist.] 2002, pet. ref’d) (order). This Court reviews
requests for self-representation in appeals from criminal convictions on a case-by-case basis,
considering the best interests of the appellant, the State, and the administration of justice.
Cormier, 85 S.W.3d at 498; see Crawford v. State, 136 S.W.3d 417, 418 (Tex. App.—Corpus
Christi 2004, no pet.) (order); Hadnot v. State, 14 S.W.3d 348, 350 (Tex. App.—Houston [14th
Dist.] 2000, pet. ref’d) (order).
         Here, appellant requests to proceed pro se on appeal so that he “may be afforded fair
opportunity to adequately and properly file a motion for new trial” and asserts that appellate
counsel has not “‘follow[ed] through’ with the process of adequately completing and complying
with the limitations to assure new trial motion was appropriately managed.” This Court’s records
reflect that appellant was not deprived of counsel during either the thirty-day period for filing a
motion for new trial or the 75-day period before a new trial motion is overruled by operation of
law, and that a motion for new trial was timely filed in trial court cause no. 1387546 after
appellant was found guilty of the offense of aggravated robbery. See TEX. R. APP. P. 21.8(c).
Based on the record in this case, including that the fact the counsel has filed a brief on
appellant’s behalf, we conclude that it would not be in the best interest of appellant, the State, or
the administration of justice to allow appellant to waive counsel and proceed pro se.
Accordingly, we deny appellant’s Motion to Proceed ‘Pro Se’ on Appeal.
         Further, appellant does not have a right to appointed counsel of his own choosing. See
Buntion v. Harmon, 827 S.W.2d 945, 949 (Tex. Crim. App. 1992); Stearnes v. Clinton, 780
S.W.2d 216, 225 (Tex. Crim. App. 1989). And, appellant is not entitled to hybrid representation,
that is, “representation partly by counsel and partly by self.” Robinson v. State, 240 S.W.3d 919,
921–22 (Tex. Crim. App. 2007); see Scheanette, 144 S.W.3d at 505 n.2. Accordingly we deny
appellant’s Motion to Amend Motion for Appointment of New Appellate Counsel and Motion to
Dismiss Appellate Counsel and Appoint New Appellate Counsel.
      Finally, we deny appellant’s Motion for “Out of Time” Motion for New Trial. See
Robinson, 240 S.W.3d at 921–22; Scheanette, 144 S.W.3d at 505 n.2.
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: September 3, 2015